IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 8, 2008
                                No. 07-50362
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ISIDRO GUERRA-MENDOZA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:06-CR-390-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Counsel appointed to represent Isidro Guerra-Mendoza (Guerra) has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Guerra has filed a response and has moved for
appointment of new counsel. The record is insufficiently developed to allow
consideration at this time of Guerra’s claim of ineffective assistance of counsel,
see United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006), and his



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50362

motion for appointment of new counsel is DENIED. See United States v.
Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). Our independent review of the
record, counsel’s brief, and Guerra’s response discloses no nonfrivolous issue for
appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                        2